EXHIBIT 10.5


RESTRICTED STOCK UNIT GRANT NOTICE
UNDER THE
US FOODS HOLDING CORP. 2019 LONG-TERM INCENTIVE PLAN
(Time-Based Restricted Stock Unit Award)
US Foods Holding Corp. (the “Company”), pursuant to the US Foods Holding Corp.
2019 Long-Term Incentive Plan (the “Plan”), hereby grants to the Participant set
forth below the number of Restricted Stock Units set forth below. The Restricted
Stock Units are subject to all the terms and conditions as set forth herein, in
the Restricted Stock Unit Agreement attached hereto, and in the Plan, all of
which are incorporated herein in their entirety. Capitalized terms not otherwise
defined herein shall have the meaning set forth in the Plan.
Participant:
[Insert Participant Name]
Date of Grant:
[Insert Grant Date]
Number of Restricted Stock Units:
[Insert No. of Restricted Stock Units Granted]
Vesting Schedule:
 
 
 
Provided the Participant is still serving as a Non-Employee Director on the
earlier to occur of (i) the one-year anniversary of the Date of Grant set forth
above and (ii) the first annual meeting of the Company’s stockholders that
occurs after the Date of Grant (the date referenced in clauses (i) and (ii), the
“Vesting Date”), the Award shall fully vest on the Vesting Date;


provided, however, that the Restricted Stock Units shall, upon the earliest to
occur of the following circumstances:


(i)    fully vest immediately prior to a Change in Control if the Restricted
Stock Units would not otherwise be continued, converted, assumed, or replaced by
the Company, a member of the Company Group or a successor entity thereto, or
provided such other treatment as determined by the Committee; or
(ii)    fully vest immediately upon the Participant’s Termination as a
Non-Employee Director prior to the Vesting Date due to Disability or death.
 
 

*    *    *


1

--------------------------------------------------------------------------------






THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK UNIT
GRANT NOTICE, THE RESTRICTED STOCK UNIT AGREEMENT AND THE PLAN, AND, AS AN
EXPRESS CONDITION TO THE GRANT OF RESTRICTED STOCK UNITS HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS RESTRICTED STOCK UNIT GRANT NOTICE, THE RESTRICTED
STOCK UNIT AGREEMENT AND THE PLAN.


US FOODS HOLDING CORP.
 
PARTICIPANT
 
 
 
 
By:
 
 
                                                          
Name:
/s/David Works
 
 
Title:
Executive Vice President,
 
 
 
Chief Human Resources Officer
 
 





























    
    


2

--------------------------------------------------------------------------------


        


RESTRICTED STOCK UNIT AGREEMENT
UNDER THE
US FOODS HOLDING CORP. 2019 LONG-TERM INCENTIVE PLAN
Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”)
delivered to the Participant (as defined in the Grant Notice), and subject to
the terms of this Restricted Stock Unit Agreement (this “Restricted Stock Unit
Agreement”) and the US Foods Holding Corp. 2019 Long-Term Incentive Plan (the
“Plan”), US Foods Holding Corp. (the “Company”) and the Participant agree as
follows. Capitalized terms not otherwise defined herein shall have the same
meaning as set forth in the Plan or the Grant Notice.
1.Grant of Restricted Stock Units. The Company hereby grants to the Participant
the number of Restricted Stock Units provided in the Grant Notice.
2.    Vesting. Subject to the terms of this Restricted Stock Unit Agreement and
the Plan, the Restricted Stock Units shall vest and the restrictions on such
Restricted Stock Units shall lapse as provided in the Grant Notice.
3.    Settlement of Restricted Stock Units. The provisions of Section 9(d)(ii)
of the Plan are incorporated herein by reference and made a part hereof,
provided that the Restricted Stock Units shall be settled in Common Stock within
sixty (60) days following the earlier to occur of: (i) the Participant’s
“separation from service” (within the meaning of Section 409A of the Code), (ii)
the Participant’s death and (iii) a “change in control event” (within the
meaning of Section 409A of the Code), subject to Section 13(u) of the Plan, to
the extent applicable.
4.    Definitions. Whenever the word “Participant” is used in this Restricted
Stock Unit Agreement under circumstances where the provision should logically be
construed to apply to the executors, the administrators, or the person or
persons to whom the Restricted Stock Units may be transferred by will or by the
laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.
5.    Non-Transferability. The Restricted Stock Units are not transferable by
the Participant except to Permitted Transferees in accordance with Section 13(b)
of the Plan. Except as otherwise provided herein, no assignment or transfer of
the Restricted Stock Units, or of the rights represented thereby, whether
voluntary or involuntary, by operation of law or otherwise, shall vest in the
assignee or transferee any interest or right herein whatsoever, but immediately
upon such assignment or transfer the Restricted Stock Units shall terminate and
become of no further effect.
6.    Dividend Equivalent Payments. The Participant shall be eligible to receive
dividend equivalents pursuant to the provisions of Sections 9(d)(ii) and 13(c)
of the Plan.
7.    Notice. Every notice or other communication relating to this Restricted
Stock Unit Agreement between the Company and the Participant shall be in
writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by such party in
a notice mailed or delivered to the other party as herein provided; provided
that, unless and until some other address be so designated, all notices or
communications by the Participant to the Company shall be mailed or delivered to
the Company at its principal executive office, to the attention of the Company
Secretary, and all notices or communications by the Company to the Participant
may be given to the Participant personally or may be mailed to the Participant
at the Participant’s last known address, as reflected in the Company’s records.
Notwithstanding the above, all notices and communications between the
Participant and any third-party plan administrator shall be mailed, delivered,





--------------------------------------------------------------------------------





transmitted or sent in accordance with the procedures established by such
third-party plan administrator and communicated to the Participant from time to
time.
8.    No Right to Continued Service. In no event shall the grant of the
Restricted Stock Units of the acceptance by the Participant, or any provision of
this Restricted Stock Award Agreement, give or be deemed to give the Participant
any right to continued service as a Non-Employee Director.
9.    Binding Effect. This Restricted Stock Unit Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties hereto.
10.    Waiver and Amendments. Except as otherwise set forth in Section 12 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Restricted Stock Unit Agreement shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company’s behalf by
the Committee. No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.
11.    Governing Law. This Restricted Stock Unit Agreement shall be construed
and interpreted in accordance with the laws of the State of Delaware, without
regard to the principles of conflicts of law thereof. Notwithstanding anything
contained in this Restricted Stock Unit Agreement, the Grant Notice or the Plan
to the contrary, if any suit or claim is instituted by the Participant or the
Company relating to this Restricted Stock Unit Agreement, the Grant Notice or
the Plan, the Participant hereby submits to the exclusive jurisdiction of and
venue in the courts of Delaware.
12.    Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Restricted Stock Unit
Agreement, the Plan shall govern and control.




2